MEMORANDUM **
Debtor Arie Spalter appeals the decision of the BAP affirming the bankruptcy *617court’s judgment that a debt arising from a state court judgment against Spalter in favor of Polaroid Corporation is nondis-chargeable. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo, Scovis v. Henrichsen (In re Scovis), 249 F.3d 975, 980 (9th Cir.2001), and we affirm.
The bankruptcy court’s determination that Polaroid’s judgment against Spalter is non-dischargeable is supported by the record evidence. See 11 U.S.C. §§ 523(a)(2)(A) and (a)(6).
Because the bankruptcy court granted the only continuance Spalter requested, his contention that he was denied an adequate continuance lacks merit. See Hawaiian Rock Prods. Corp. v. A.E. Lopez Enters., 74 F.3d 972, 976 (9th Cir.1996).
We decline to address Spalter’s contention that the existence of a source of payment by a third party negated any intent to defraud or inflict willful and malicious injury under 11 U.S.C. §§ 523(a)(2)(A) or (a)(6), because Spalter failed to raise this argument before the bankruptcy court or the BAP. See Rothman v. Hosp. Serv. of S.Cal., 510 F.2d 956, 960 (9th Cir.1975).
We are unpersuaded by Spalter’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.